Case 1:20-cv-01403-CMH-IDD Document 10 Filed 12/08/20 Page 1 of 1 PageID# 51




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division

 COMMONWEALTH OF VIRGINIA,                               )
                                                         )
                          Plaintiff,                     )
                                                         )
           V.                                            )       Civil No. I :20cvl403-CMH-IDD
                                                         )
 ALEJANDRO AMAYA,                                        )
                                                         )
                          Defendant.                     )


                                        ORDER

           This matter comes before the Court for on the Motion of Jonathan T. Lucier to Withdraw

 as Counsel for Interested Party the United States. For good cause shown, it is hereby ORDERED

 that the Motion be GRANTED and Jonathan T. Lucier is granted leave to withdraw as counsel in

 this matter. John Blair Fishwick Martin will remain as counsel for interested party the United

 States.

           Let the Clerk file this Order electronically and notify all counsel of record accordingly.

           It is so ORDERED.




                                                             � � =:H:�
 Alexandria, Virginia                                                                        r
 Date:     4)tctJ , $?"
                           7
                            ,          , 2020
                                                         Claude M. Hilton
                                                         United States District Judge
